﻿It is with pleasure and satisfaction that, on my own behalf and on behalf of my delegation, I congratulate his Excellency Mr. Guido de Marco on his unanimous election to the presidency of the forty-fifth session of the General Assembly. We wish you, Sir, much success in fulfilling your important functions. Your election to this important office demonstrates the great prestige that your country, Malta, enjoys in the international community and the trust we all place in you and in your outstanding qualities. We are sure that under your leadership the deliberations of this session will have a successful outcome. We stand ready to co-operate with you and give you all the support within our power towards the successful attainment of this objective.
I should also like to convey to your predecessor, His Excellency Mr. Joseph Garba, the satisfaction and appreciation of the Mozambican delegation for the able manner in which he presided over the forty-fourth session of the General Assembly, as well as over the special sessions that took place during his mandate. 
Our renewed congratulations go to the Secretary-General, Mr. Javier Perez de Cuellar, on his creativity and dynamic leadership and on his commitment to the search for an adequate solution to the various problems threatening peace, progress, development and the welfare of all peoples.
An event of transcendent importance marked the period that has elapsed since the last session of the General Assembly: the independence of Namibia. It was with joy and emotion that we witnessed the assumption of the reins of sovereignty and self-determination by the people of the sister nation of Namibia. The accession to independence of that African country was the culmination of a long and heroic march of resistance and struggle by the people of Namibia against the colonial occupation. It was a victory for all mankind; the corollary and the final outcome of decades of joint effort on the part of the people of Namibia and of all peace-loving forces. It marked the downfall of the last stronghold of colonialism on the African continent.
I associate myself with the previous speakers in extending a special welcome to the delegation of independent Namibia. The independence of Namibia has widened the frontiers of freedom and strengthened the community of free and sovereign nations in the world. We welcome as well the admission of the Principality of Liechtenstein as the 160th Member of our Organisation. The accession of that Principality to the United Nations makes our family stronger and constitutes a further step towards wider universality of our Organisation.
The forty-fifth session of the General Assembly is taking place at a time of both hope and apprehension for our planet. While, on the one hand, we witness with joy and satisfaction the dawn of an era of openness, interdependence and co-operation among nations, and are happy to see a reinforcement of democratic practices in various parts of the world, on the other, we are also witnessing the emergence, with the unusual vehemence, of unacceptable attitudes and behaviour, which create dangerous pockets of tension and threaten the fragile achievements so far made by mankind towards relaxation and disarmament. 
At a time when peace efforts have become a driving force shared by all of us, and when dialogue is given important weight in the solution of the world's conflicts the explosive situation that has arisen in the Gulf is of great concern to us., Serious events, whose catastrophic consequences are already being felt in each one of our countries, are taking place in the region. The invasion, occupation and annexation of Kuwait are unacceptable. We demand respect for the norms of international law and the restoration of Kuwait's sovereignty. We urge that a peaceful platform be found to put an end to the spectre of war that hangs over the region, in compliance with the relevant resolutions of the Security Council.
As to the problem in the Middle East, we realise that the rights of the Palestinian people continue to be violated. We reiterate our belief in the need for the convening of an international conference with the participation of all the concerned parties including the State of Palestine.
We feel encouraged by the progress achieved towards a peaceful solution to the conflict in Kampuchea. We strongly believe that the United Nations could play a vital role in the solution of this problem.
In East Timor, the Maubere people continue to be deprived of their right to independence and self-determination. We encourage the Secretary-General to pursue his efforts towards the achievement of an acceptable solution to this problem, which must necessarily be based on respect for the fundamental rights of the people of East Timor.
With respect to the question of Western Sahara, we welcome the steps taken by the Secretary-General with a view to a peaceful and definitive solution to this conflict, and we encourage him to pursue this effort without hesitation. 
In the Korean peninsula, we encourage the current efforts being made towards a peaceful reunification of the Korean nation. The high-level meetings recently held between the two Koreas constitute a positive step in this direction.
In the period under consideration, Europe has witnessed far-reaching political and economic developments, of which it is worth pointing out the changes in Eastern Europe and the agreement on German reunification.
In southern Africa, we are encouraged by the decisions taken by the Government of President De Klerk in South Africa. The release of Nelson Mandela, the historic leader of the South African people, and that of some of his compatriots, as well as the legalisation of all South African political and democratic organisations that had been banned until then, the lifting of the state of emergency, and the preliminary talks between the Government and the African National Congress (ANC), open up new horizons in the history of South African politics.
Those changes, which are the result of the sacrifice and relentless struggle of the South African people, of Africa and of the international community as a whole are the harbingers of hope in a more stable, peaceful and promising future for the development of southern Africa. We await with hope the beginning of constitutional negotiations among the South African authorities, the ANC and other South African democratic forces. It continues to be necessary for the international community to play a crucial role in the efforts for the eradication of the apartheid system within the framework of the premises contained in the Declaration, adopted at the sixteenth special session, on apartheid and its destructive consequences in southern Africa.
We urge President De Klerk and his Government to pursue with courage and determination the path they have embarked upon. 
Mozambique will continue to contribute in whatever manner nay be necessary to guarantee the success of this great and lofty undertaking. However, we note with great concern the wave of violence that has been occurring in South Africa recently. We praise the maturity and the sense of responsibility shown by the AHC in the person of its Vice-President, Nelson Mandela, in trying to put an end to this violence.
We point out the inherent danger of the extremist attitudes of those who want at all costs to perpetuate the system of apartheid. We urge the South African Government to commit itself forcefully to the elimination of the causes behind this climate of tension.
In Angola, we acknowledge with satisfaction the steps undertaken by the Government through peaceful means to put an end to the war that is devastating our sisterly nation. Those efforts should be supported by the international community, so that they may lead to peace and national harmony. 
In Mozambique, our country, the end of the war and a return to tranquillity, and to a normal life for all Mozambicans, constitutes the chief priority of our government and of the FRELIMO Party. The senseless war of sabotage and destruction still ravages our country, continues to take its toll in human lives and cause enormous damage to property. As a direct result of this indiscriminate destruction carried out by RENAMO, thousands of Mozambicans have been displaced, both within and outside their country, deprived of their possessions, reduced to extreme poverty, and are surviving only thanks to the generous assistance of their countrymen and of the international community. The economic and social emergency we are experiencing in our country is just one of the dramatic facets of the consequences of this unjustified war. Schools, kindergartens, health centres and a number of economic infrastructures have been destroyed, leaving hundreds of thousands of people without access to education and health care facilities.
Despite its positive results, the economic recovery programme begun in 1987, with broad support from the international community, is confronted with the negative effects of continued acts of destabilisation, which hinder its full implementation, especially in the rural areas. Efforts by the Government, with the support of the international community, to save the lives of millions of Mozambicans in an emergency situation have been hampered by RENAMO armed action against populations and against economic and social targets. Our commitment to defend our country does not prevent the Government from seeking peaceful ways of putting an end to the war, as we believe that everything should be done to bring about an honourable and dignifying peace in our country.
We have had an opportunity in the past to inform the international community about the principles set by the Government as a basis for the dialogue with RENAMO and about the indirect contacts we had undertaken, with the support of the mediators, with a view to creating a climate conducive to direct dialogue. 
Through this dialogue, the Government seeks to achieve the cessation of violence, the restoration of peace throughout the country and national reconciliation. We want a genuine and lasting peace, a peace built upon national unity and stability. We seek a peace which upholds our national interests, a peace brought about by Mozambican for the benefit of the Mozambican people.
In spite of these significant efforts, RENAMO continues to use delaying tactics, thus protracting the negotiations. Such manoeuvres do not serve the supreme interests of the Mozambican nation and serve only to prolong unnecessarily the suffering of our people.
The Government continues, however, to be committed to pursue direct dialogue and to surmount any real obstacles it may encounter along the way. We are prepared to discuss any issue of substance that may bring us to the fulfilment of the just expectations of our people. '
There is no valid reason for the continuation of the war in Mozambique. In spite of the war situation prevailing in the country, the FRELIMO Party has spared no effort in its attempt to find better ways of organising Mozambican society and ensuring the people's real and effective participation in formulating and deciding on the destiny of the nation. It was in the light of this that the debate on the draft amended Constitution was concluded last July. This debate allowed for the people to express their views on the future of the country. Millions of Mozambicans, including Koaarabican communities abroad, aired their views in a spirit of unity, openness and frankness, with dignity, pride and patriotism, on the issues of national interest. The people also expressed their views on the nature of the political system they want to see established in the country.
An analysis of the contributions made in the course of the discussion enables us to grasp and portray the interests and aspirations of the people at the present stage. In addition, it has enabled us to opt for a multiparty political system in our country and for the formulation of the various national policies which are contained in the draft Constitution that is to be submitted within a few days to the people's Assembly for adoption. The endorsement of the new Constitution will be followed by presidential and legislative elections through direct universal suffrage in 1991. The introduction of the multiparty political system in Mozambique is subject to the observance of certain criteria which shall be subjected to a specific law to be passed in due course by the people's Assembly. Such criteria stipulate inter alia that a political party shall be constituted on the basis of tribe, race, religion or other factors likely to undermine national unity or lead to the fragmentation of Mozambican society. They further stipulate that the parties shall defend national interests and the independence and sovereignty of the Mozambican State.
While recommending the introduction of the multiparty system in the country, the FRELIMO Party is aware of the fact that the multiparty system per se does not necessarily mean democracy. According to our understanding, democracy implies the participation of the people in the mapping out of decisions on the destiny of the nation and in the exercise of sovereignty by the people.
The current climate of detente and dialogue, together with the increasing political changes occurring in the world and the growing consensus on the policies to be adopted for development strategies, calls for the greater democratization of international economic relations, which will allow the countries of the South to benefit from advances in science and the new technologies for the progress and prosperity of all peoples of the world.


We recognise that, although solutions have been progressively found to political conflicts, the handling of matters related to the problems of development, which are pervasive in the majority of our countries, is hindered by a considerable degree of apathy and sluggishness.
The structural changes occurring in the world economic system, as well as the increasing interdependence which results there from, should create new opportunities for encouraging economic growth in the developing countries, instead of widening the gap that separates them from industrialised countries.
We are aware of the responsibility that we should shoulder as the main players in the development processes of our own countries. We would call for greater understanding and sensitivity to the nature of the difficulties that form a stumbling-block to our development. It is urgent that the flow of capital for development be increased and made available in such a way as to permit the financial and material means to be applied for expansion, diversification and modernisation of the productive sectors of the economy.
We would like to seize this opportunity to welcome the report of the South Commission, whose release has recently been announced by its Chairman, His Excellency Mwalimu Julius Kambarage Nyerere. This report, in view of its in-depth analysis of the economic situation in the developing countries and its recommendations, constitutes a valuable contribution not just to the problems confronting the developing countries but also to the improvement in North-South relations.
We urge the States Members of this Organisation jointly to work out ways and means of implementing the guidelines of this report.
The foreign debt crisis remains one of the main obstacles to our economic growth and development. It is extremely important that a constructive dialogue between debtors and creditors be established, with a view to finding definitive solutions to the problem. We take this opportunity to express our appreciation to the various creditor countries which took concrete measures to alleviate the debt burden of Mozambique and that of some other countries with great economic difficulties.
Another challenge faced by the international community is the problem of protection of the environment. Here too the future of mankind is in our hands. We urge everyone to be fully involved in the preparations of the United Nations Conference on Environment and Development, to be held in Brazil in 1992.
In a few days the international community will witness an unparalleled event, the summit for children. The presence of many Heads of State and Government and illustrious dignitaries at this meeting is a testimony to our common willingness to join forces in the search for solutions to the problems that threaten the future o£ the coming generations.
We have the responsibility to create a future of harmony and peace for our children, who are the citizens of tomorrow. Children are a source of inspiration to us and a prime challenge to our actions; they should be offered something rare in our generation, that is, peace, stability, harmony and development.
We believe that this summit will strengthen our determination to preserve the current trend in international relations by defending the lofty ideals which presided over the birth of our Organization.
We are pleased to note the trend in present international relations, the revitalisation of the role of the United Nations that makes it the centre around which solutions are sought to the serious problems affecting mankind, such as regional conflicts and wars.
Our Organization assumes a universal dimension today. This dimension however, cannot just be measured through the rise in the number of its Members, but also, and mainly, in accordance with the extent to which the values, principles and objectives it pursues are universally upheld.
Co-operation, solidarity and the new emerging consensus at the international level constitute the most eloquent example of this. It is our understanding that this new trend in international relations should not be an instrument for the management of selected crises, but a systematic policy to confront the countless challenges in the world, namely, underdevelopment, poverty, endemic diseases, AIDS, drugs and environmental problems, to name just a few.
We would like to conclude by reiterating our confidence in the ability of the United Nations successfully to face these challenges. It remains the most privileged forum for the solution of the economic and social development problems of peoples and for the promotion of international peace and security.

